SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 12b-25 Commission File Number: 33-19048-NY NOTIFICATION OF LATE FILING (Check One): xForm 10-K o Form 20-F o Form 11-Ko Form 10-Q o Form 10-D o Form N-SAR o FormN-CSR For Period Ended:December 31, 2009 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION AMERICAN METAL & TECHNOLOGY, INC. Full Name of Registrant Former Name if Applicable 633 W. 5th Street, 28th Floor Address of Principal Executive Office (Street and Number) Los Angeles, CA 90071 City, State and Zip Code 1 PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check appropriate box.)xYesoNo x (a) The reasons described in reasonable detail in Part III of this formcould not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report onForm 10-K, 20-F, 11-K or N-SAR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; orthe subject quarterly report or transition report on Form 10-Q, orportion thereof will be filed on or before the fifth calendar dayfollowing the prescribed due date; and o (c) The accountant's statement or other exhibit required by Rule 12b-25(c)has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant is unable, without unreasonable effort and expense, to file itsAnnual Report on Form 10-K for theperiod ended December 31, 2009 on a timely basis because the information required to be present in the filing was not received within a sufficient time to complete the filing.The Registrant intends to file the Form 10-K as soon as practicable. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to thisnotification Alan P. Fraade, Esq. 486-2500 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of theSecurities Exchange Act of 1934 or Section 30 of the Investment Company Actof 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no,identify report(s).x Yeso No Is it anticipated that any significant change in results of operation forthe corresponding period for the last fiscal year will be reflected by theearnings statements to be included in the subject report or portionthereof?xYes o No AMERICAN METAL & TECHNOLOGY, INC. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalfby the undersigned hereunto duly authorized. Date: March 31, 2010 By: /s/ Chen Gao Chen Gao, President and Chief Executive Officer 2
